IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NOS. WR-76,545-01


EX PARTE JAMES GARRETT FREEMAN





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 15,987 IN THE 329TH DISTRICT COURT

OF WHARTON COUNTY



Per Curiam.  

O R D E R


	In November 2008, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Freeman v. State, 340 S.W.3d 717 
(Tex. Crim. App. 2011).
	Applicant presents seven allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  Although an evidentiary hearing was not
held, the trial judge entered findings of fact and conclusions of law.  The trial court
recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial court's original findings and conclusions.  Further, Allegations Four and
Seven are not cognizable on habeas review.  See Ex parte Acosta, 672 S.W.2d 470 (Tex.
Crim. App. 1984); Ex parte Banks, 769 S.W.2d 539 (Tex. Crim. App. 1989).  Based upon
the trial court's findings and conclusions and our own review, relief is denied.
	Applicant's Motion to Consider Materials Filed in Electronic Form and for Relief
from Obligation to Provide Eleven Hard Copies of Electronic Materials is granted. 
Applicant's Motion to Remand the Case to the District Court is denied.	
	IT IS SO ORDERED THIS THE 12TH DAY OF DECEMBER, 2012.

Do Not Publish